07/23/2018
                  IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                                       April 11, 2018 Session

              GARY LEE ODOM v. RACHEL LEA ZAMATA ODOM

                    Appeal from the Circuit Court for Davidson County
                       No. 15D-195     Phillip R. Robinson, Judge



                                 No. M2017-01702-COA-R3-CV



In this divorce action, the wife was found to be in “willful, direct and summary contempt
of court beyond a reasonable doubt,” based on her responses to the trial court judge’s
questions during a motion hearing. The wife has appealed. Discerning no error, we
affirm the trial court’s judgment. We decline to award to the husband his attorney’s fees
incurred on appeal.

         Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                              Affirmed; Case Remanded

THOMAS R. FRIERSON, II, J., delivered the opinion of the court, in which ANDY D.
BENNETT and W. NEAL MCBRAYER, JJ., joined.

Daniel D. Warlick, Karla C. Miller, and Martin Stephen Sir, Nashville, Tennessee, for the
appellant, Rachel Lea Zamata Odom.1

Jacqueline B. Dixon, Nashville, Tennessee, for the appellee, Gary Lee Odom.

                                               OPINION

                              I. Factual and Procedural Background

      This appeal arises out of a divorce action involving the plaintiff, Gary Lee Odom,
and the defendant, Rachel Lea Zamata Odom. The Third Circuit Court for Davidson
County (“trial court”) conducted a hearing in the pending divorce action on August 4,
1
 We note that, sadly, Mr. Warlick passed away during the pendency of this appeal. Following the filing
of briefs in this matter, Ms. Miller and Mr. Sir presented an agreed motion to substitute Mr. Sir as counsel
of record for Ms. Odom.
2017, regarding a motion to compel filed by Mr. Odom seeking responses to discovery.2
Ms. Odom and her counsel were both present during the hearing, along with Mr. Odom’s
counsel.

       During the course of the hearing, the trial court questioned Ms. Odom’s counsel,
and eventually Ms. Odom herself, concerning written discovery responses that the court
deemed insufficient.3 The hearing transcript reflects that the trial court repeatedly stated
that Ms. Odom was being evasive in her answers to the questions asked, which focused
on income and expenses related to her law practice. As the hearing continued and the
discussion grew lengthy, the trial court judge expressed frustration concerning Ms.
Odom’s lack of candor, and the court ultimately threatened to hold Ms. Odom in
contempt of court for her failure to sufficiently answer.

         When the written discovery issues were resolved with Ms. Odom’s promise to
provide additional documentation, Mr. Odom’s counsel asked the trial court to direct Ms.
Odom to answer certain questions that she had refused to answer during her earlier
deposition. One such question was the location of her current residence and whether she
had entered into a lease with regard to that residence. The court again opined that Ms.
Odom’s answers were evasive, at one point stating, “my patience is really gone with you,
Counsel, so you either answer it right now or I’m putting you in the custody of the Sheriff
. . . .” The record reflects that Ms. Odom did not answer the question until the trial court
admonished her once again.

       The next question posed to Ms. Odom concerned whether she had engaged in
sexual relations with anyone since the parties’ separation and, if so, the identity of such
person(s). Ms. Odom replied that she had engaged in sexual relations since her
separation from Mr. Odom but that she could not remember the identity of any person
with whom she had sexual relations. Ms. Odom stated that she could “look through
journal entries and provide that information for you.” When the trial court pressed her
for information, Ms. Odom responded: “Your Honor, do you want to place me under
arrest for not giving those names today, not being able to remember them . . . .”
Following a lengthy discussion between the trial court judge and Ms. Odom, during
which the court provided Ms. Odom with numerous opportunities to respond, the court
eventually held Ms. Odom in contempt. The trial court judge stated in the record that
Ms. Odom was “looking me in the face [and] lying to me.”



2
 According to a statement made by Mr. Odom’s counsel during the hearing, this was the fifth motion to
compel filed by Mr. Odom regarding Ms. Odom’s responses to discovery.
3
    Ms. Odom is an attorney licensed to practice in Tennessee.
                                                      2
      Later that day, the trial court entered an order finding Ms. Odom in “willful, direct
and summary contempt of court beyond a reasonable doubt.” The court imposed a
sentence of three days’ incarceration, and Ms. Odom was released on a $250 bond. Ms.
Odom filed a timely notice of appeal.

                                   II. Issues Presented

        Ms. Odom presents the following issue for our review, which we have restated
slightly:

       1.     Whether the trial court abused its discretion by holding Ms. Odom in
              contempt of court for her inability or unwillingness to identify the
              individual(s) with whom she had engaged in sexual relations since
              her separation from Mr. Odom.

Mr. Odom presents the following additional issue for consideration:

       2.     Whether Mr. Odom should be awarded his attorney’s fees incurred
              on appeal or awarded damages for a frivolous appeal, and whether
              all costs on appeal should be assessed against Ms. Odom.

                                 III. Standard of Review

       As this Court has elucidated with regard to a contempt finding by the trial court:

               A determination of contempt is within the sound discretion of the
       trial court, subject to the provisions of the law. Robinson [v. Air Draulics
       Eng’g Co.], 377 S.W.2d [908,] 912 [(Tenn. 1964)]. Generally, the trial
       court’s decision will not be disturbed absent an abuse of discretion. Id.
       One charged with criminal contempt is presumed innocent until found
       guilty beyond a reasonable doubt. Id. On appeal following a finding of
       contempt, however, the defendant must overcome the presumption of guilt
       by demonstrating that the evidence preponderates against the trial court’s
       findings. Id. With respect to the trial court’s determinations on questions
       of law, however, our review is de novo with no presumption of correctness.
       Bowden v. Ward, 27 S.W.3d 913, 916 (Tenn. 2000).

Watkins ex rel. Duncan v. Methodist Healthcare Sys., No. W2008-01349-COA-R3-CV,
2009 WL 1328898, at *3 (Tenn. Ct. App. May 13, 2009).



                                             3
        This Court has further explained that “[a]n abuse of discretion occurs when the
trial court causes an injustice by applying an incorrect legal standard, reaches an illogical
result, resolves the case on a clearly erroneous assessment of the evidence, or relies on
reasoning that causes an injustice.” In re Brown, 470 S.W.3d 433, 442 (Tenn. Ct. App.
2015) (quoting Gonsewski v. Gonsewski, 350 S.W.3d 99, 105 (Tenn. 2011)).

                                  IV. Contempt of Court

       “Contempts may be criminal or civil in nature depending on whether the purpose
of the contempt is to coerce or to punish.” State v. Turner, 914 S.W.2d 951, 954 (Tenn.
Crim. App. 1995). This Court has previously distinguished between the two types of
contempt of court as follows:

       Civil contempt is intended to benefit a litigant while criminal contempt is
       punishment for an offense against the authority of the court. Civil
       contempt is imposed to compel compliance with an order, and parties in
       contempt may purge themselves by compliance. Criminal contempt, on the
       other hand, is punishment for failing to comply with an order, and the
       contemptuous party cannot be freed by eventual compliance.

Duke v. Duke, No. M2013-00624-COA-R3-CV, 2014 WL 4966902, at *30 (Tenn. Ct.
App. Oct. 3, 2014) (quoting Sherrod v. Wix, 849 S.W.2d 780, 786 n.4 (Tenn. Ct. App.
1992)).

       This Court has further determined that “the conduct involved and the sanctions
imposed, not [] the labels of ‘civil’ or ‘criminal’ affixed by the parties or the trial court”
characterize a contempt as criminal or civil. See Jones v. Jones, No. 01A01-9607-CV-
00346, 1997 WL 80029, at *2 (Tenn. Ct. App. Feb. 26, 1997) (citing Sherrod, 849
S.W.2d at 786-87). Additionally, this Court stated:

              The purpose of a civil contempt proceeding is to coerce the
       contemner to comply with a court’s order. It is a remedial proceeding,
       Robinson v. Gaines, 725 S.W.2d 692, 694 (Tenn. Crim. App. 1986), and is
       intended to benefit the party seeking the contempt order. State ex rel. Agee
       v. Chapman, 922 S.W.2d 516, 519 (Tenn. Ct. App. 1995). Civil contempt
       sanctions are open-ended and terminate when the contemner complies with
       the court’s order. In this sense, the contemner “carries the keys to the jail
       in his or her own pocket.” State ex rel. Anderson v. Daugherty, 137 Tenn.
125, 127, 191 S.W. 974, 974 (1917); Crabtree v. Crabtree, 716 S.W.2d
923, 925 (Tenn. Ct. App. 1986).


                                              4
             On the other hand, the purpose of a criminal contempt proceeding is
      to vindicate the authority of the law and the court. State ex rel. Agee v.
      Chapman, 922 S.W.2d at 519; Thigpen v. Thigpen, 874 S.W.2d 51, 53
      (Tenn. Ct. App. 1993). It is a punitive proceeding intended to impose a
      fixed punishment for past actions. Sitton v. Finley, 743 S.W.2d 933, 935
      (Tenn. Crim. App. 1987). Punishment for criminal contempt is not
      conditional and must be served even if the contemner later complies with
      the court’s order. Robinson v. Gaines, 725 S.W.2d at 694.


Jones, 1997 WL 80029, at *2.

       With regard to sanctions for contempt, our Supreme Court has declared,
“[p]unishment for civil contempt is designed to coerce compliance with the court’s order
and is imposed at the insistence and for the benefit of the private party.” See Doe v. Bd.
of Prof’l Responsibility of Supreme Court of Tenn., 104 S.W.3d 465, 473 (Tenn. 2003).
By contrast, “criminal contempts are ‘intended to preserve the power and vindicate the
dignity and authority of the law, and the court as an organ of society,’” and punishment
for criminal contempt is “both punitive and unconditional in nature and serves to
adjudicate ‘an issue between the public and the accused.’” See id. at 474. See also Black
v. Blount, 938 S.W.2d 394, 397 (Tenn. 1996) (“[T]he inherent power of courts to punish
contemptuous conduct has long been regarded as essential to the protection and existence
of the courts.”). Sanctions for criminal contempt are generally “punitive and
unconditional by nature” and thus should be administered “‘when necessary to prevent
actual, direct obstruction of, or interference with, the administration of justice.’” See
Watkins, 2009 WL 1328898, at *3 (quoting Robinson v. Air Draulics Eng’g Co., 377
S.W.2d 908, 912 (Tenn. 1964)).

       Contempt is further categorized into direct and indirect forms. “Direct contempt is
based upon acts committed in the presence of the court, and may be punished
summarily.” See Turner, 914 S.W.2d at 955 (quoting State v. Maddux, 571 S.W.2d 819,
821 (Tenn. 1978)). Indirect contempt, however, “is based upon acts not committed in the
presence of the court, and may be punished only after the offender has been given notice,
and the opportunity to respond to the charges at a hearing.” Id.

        In the case at bar, Ms. Odom argues that the trial court’s order was “the clear
definition of civil contempt.” In support of her contention, Ms. Odom cites the following
statement made by the trial court judge at the August 2017 hearing:

      The Court: [Counsel for Ms. Odom] can have five minutes to talk to his
      client and then she needs to go across the street and she’ll stay there until
                                            5
       she provides the Court information that it wants . . . . That will be the Order
       of the Court.

        We note, however, that in its written order, the trial court judge characterized Ms.
Odom’s conduct as “direct and summary contempt of Court.” As our Supreme Court has
explained: “It is well-settled that a trial court speaks through its written orders—not
through oral statements contained in the transcripts—and that the appellate court reviews
the trial court’s written orders.” Williams v. City of Burns, 465 S.W.3d 96, 119 (Tenn.
2015) (quoting Anil Constr., Inc. v. McCollum, No. W2013-01447-COA-R3-CV, 2014
WL 3928726, at *8 (Tenn. Ct. App. Aug. 7, 2014)).

        In the trial court’s August 4, 2017 order, the court held Ms. Odom in “willful,
direct and summary contempt of court for failing to supply the name or names of any
individual(s) with whom she has engaged in sexual relations since the separation of the
parties.” The trial court sentenced Ms. Odom to serve three days in the Davidson County
jail or workhouse. Notably, the court did not state in its order that Ms. Odom’s sentence
would terminate if and when she provided the information sought.

       Based upon the language utilized in the trial court’s order, we determine that the
court found Ms. Odom guilty of criminal contempt of court. The trial court ordered Ms.
Odom to serve three days in jail, which is consistent with this Court’s definition of
punishment for criminal contempt. See Jones, 1997 WL 80029, at *2. Furthermore, Ms.
Odom’s release was not contingent upon her provision of the name(s) sought by Mr.
Odom and therefore was not intended for the benefit of the opposing party.

       As previously explained by the Tennessee Court of Criminal Appeals, “the court’s
authority to punish certain acts as contempt derives from statute, and is limited to the
forms of conduct set forth in Tennessee Code Annotated § 29-9-102.” See Turner, 914
S.W.2d at 955; see also Black, 938 S.W.2d at 397 (“Because unlimited, undefined
discretionary power carried with it the potential for abuse, specific statutory provisions
were adopted to limit and define the conduct punishable by contempt.”). Tennessee Code
Annotated § 29-9-102 (2012) provides:

       The power of the several courts to issue attachments, and inflict
       punishments for contempts of court, shall not be construed to extend to any
       except the following cases:

              (1) The willful misbehavior of any person in the presence of the
                  court, or so near thereto as to obstruct the administration of
                  justice;


                                             6
             (2) The willful misbehavior of any of the officers of such courts, in
                 their official transactions;

             (3) The willful disobedience or resistance of any officer of the such
                 courts, party, juror, witness, or any other person, to any lawful
                 writ, process, order, rule, decree, or command of such courts;

             (4) Abuse of, or unlawful interference with, the process or
                 proceedings of the court;

             (5) Willfully conversing with jurors in relation to the merits of the
                 cause in the trial of which they are engaged, or otherwise
                 tampering with them; or

             (6) Any other act or omission declared a contempt by law.

      Furthermore, Tennessee Rule of Criminal Procedure 42, which addresses criminal
contempt, provides in pertinent part:

      (a) Summary Disposition. A judge may summarily punish a person who
          commits criminal contempt in the judge’s presence if the judge certifies
          that he or she saw or heard the conduct constituting the contempt. The
          contempt order shall recite the facts, be signed by the judge, and
          entered in the record.

As this Court has explained:

      “The determination of what action constitutes contempt necessitating
      immediate summary disposition rests within the discretion of the trial
      judge.” [State v. Smith, No. W1999-00814-CCA-R3-CD, 2000 WL
1664280, at *6 (Tenn. Crim. App. Oct. 23, 2000).] “Unfortunately, our
      courts are occasionally subjected to genuinely disruptive conduct.” [State
      v.] Beeler, 387 S.W.3d [511,] 520 n.5 [(Tenn. 2012)]. “In such cases,
      exercise of the summary contempt power may be necessary to restore order,
      but Rule 42(a) presupposes that the observed conduct is contemptuous; if
      the court has any doubt on this point, a summary proceeding is not the
      appropriate means for adjudicating the matter.” Id. Summary punishment
      “is reserved for those circumstances in which it is essential” because it
      “departs, often dramatically, from traditional notions of due process that are
      the hallmarks of criminal justice.” State v. Turner, 914 S.W.2d 951, 957
      (Tenn. Crim. App. 1995). “As a result, courts universally agree that
                                            7
      summary contempt powers should be used sparingly, and even then only in
      cases of ‘exceptional circumstances.’” Id. (quoting Harris v. United States,
      382 U.S. 162, 164-65, 86 S. Ct. 352, 15 L. Ed. 2d 240 (1965)). Determining
      whether exceptional circumstances exist “is generally left to the sound
      discretion of the trial court.” Watkins, [2009 WL 1328898,] at *6.

In re Brown, 470 S.W.3d at 445.

      In the case at bar, the trial court found as follows in its order concerning contempt:

             This cause came on to be heard on the fourth day of August, 2017,
      before the Honorable Phillip Robinson, Judge of the Third Circuit Court for
      Davidson County, Tennessee upon the Complainant/Husband’s motion for
      sanctions and other relief. During the proceedings, counsel for the
      Husband requested that the Court compel the Defendant/Wife to respond to
      certain deposition questions which she refused to answer at the time of the
      deposition. Among those questions were whether the Wife had engaged in
      sexual relations with anyone other than the Husband since the separation of
      the parties on or about January 11, 2015. The Court determined that the
      question was relevant to the pending divorce action and directed the Wife
      to answer the question. After consultation with counsel, counsel for the
      Wife acknowledged that the Wife had engaged in sexual relations since the
      separation which was confirmed by the Wife. The Court then directed the
      Wife to provide the name or names of any individuals with whom she had
      engaged in sexual relations since the separation of the parties. The Wife
      then professed that she could not recall the name or names of any such
      individuals.

             Throughout the hearing related to the Wife’s failure to fully comply
      with discovery requests, the Court found the Wife to be evasive and
      attempted to avoid answering discovery questions which the Court directed
      to her. The Court admonished Wife that the Court would not accept her
      statement that she could not remember any individuals with whom she had
      sexual relations with since her separation from the Husband. After further
      consultation with counsel, she presented to the court the name of “Ben” as
      an individual with whom she had had sexual relations but professed she
      could not remember the rest of his name or any contact information. The
      Court advised her that her refusal to supply the information would result in
      her being incarcerated. The Court gave her repeated opportunities to
      provide the requested information. The Court found that her statements
      were not credible.
                                             8
             The Court finds and holds the Wife in willful, direct and summary
       contempt of court beyond a reasonable doubt for refusing to supply the
       name of the individual(s) with whom she had engaged in sexual relations.

               The Court determined that this was the first finding of contempt
       against the Wife during these proceedings. The Court therefore sentenced
       her to three (3) days in the Davidson County jail or workhouse.

              At request of counsel, the Court set an appearance bond in the
       amount of $250 to enable the Wife to appeal the Court’s ruling prior to
       execution of sentence.

       Ms. Odom argues that the trial court abused its discretion by determining that she
was in “willful, direct and summary contempt of court” for failing to provide the name of
individual(s) with whom she had sexual relations following her separation from Mr.
Odom. Ms. Odom asserts in part that the trial court was required to find that her actions
actually constituted an obstruction of justice in order to summarily punish her for
criminal contempt, apparently based on Tennessee Code Annotated § 29-9-102(1).

       Although the Tennessee Court of Criminal Appeals has opined that direct criminal
contempt actions are typically premised on Tennessee Code Annotated § 29-9-102(1), see
Turner, 914 S.W.2d at 956, our Supreme Court has explained that criminal contempt may
be based upon “any willful misconduct which embarrasses, hinders, or obstructs a court
in its administration of justice or derogates the court’s authority or dignity, thereby
bringing the administration of law into disrepute.” See Black, 938 S.W.2d at 399. The
High Court also emphasized that “disrespectful conduct by an attorney has a greater
impact upon the dignity of a court than does disrespectful conduct of a lay person.” Id. at
401.

        Although the trial court did not delineate the specific type of “willful” conduct of
which Ms. Odom was accused pursuant to Tennessee Code Annotated § 29-9-102, the
court’s reference to Ms. Odom’s “refusal to supply” information implicates subsection
(3), involving “willful disobedience or resistance of any officer of the such courts, party,
juror, witness, or any other person, to any lawful writ, process, order, rule, decree, or
command of such courts,” rather than subsection (1). The trial court’s order suggests that
Ms. Odom willfully refused to provide information that the court had directed her to
disclose. The court noted in its order that Ms. Odom had been “evasive and attempted to
avoid answering discovery questions which the Court directed to her” throughout the
hearing.


                                             9
       Ms. Odom’s essential argument on appeal is that there was insufficient evidence
that her behavior was willful. Ms. Odom argues that “[i]n essence, the judge found her
guilty of perjury before him and summarily punished her for it.” She further argues that
“there is no basis for summarily punishing a litigant for perjury” and that the correct
proceeding would be to “refer the litigant’s behavior to the District Attorney General for
a perjury prosecution.” As our Supreme Court has elucidated with regard to sufficiency
of evidence in the context of a criminal contempt conviction:

      When the sufficiency of the convicting evidence is raised as an issue on
      appeal, this Court must review the record to determine if the proof adduced
      at trial supports the findings of the trier of fact of guilt beyond a reasonable
      doubt. Tenn. R. App. P. 13(e). We do not reweigh the proof. The
      defendant has the burden of illustrating to this Court why the evidence is
      insufficient to support the verdict. A guilty verdict removes the
      presumption of innocence and it is replaced with a presumption of guilt.
      We will not disturb a verdict of guilt for lack of sufficient evidence unless
      the facts contained in the record and any inferences which may be drawn
      from the facts are insufficient, as a matter of law, for a rational trier of fact
      to find the defendant guilty beyond a reasonable doubt.

Black, 938 S.W.2d at 399 (internal citations omitted).

       Upon our thorough review of the hearing transcript, we determine that the
transcript supports the trial court’s verdict of guilt regarding Ms. Odom’s criminal
contempt. As the trial court stated in its order, Ms. Odom’s answers to questions were
evasive and vague throughout the hearing, despite the trial court judge’s admonition that
“other than putting [Ms. Odom] in jail, I don’t know of any way to get a correct response
from her.” The court repeatedly noted throughout the hearing that Ms. Odom was
refusing to provide information and, at one point, actually began to count to ten before
Ms. Odom disclosed her home address.

       Following the final question posed to Ms. Odom concerning the identity of her
sexual partner(s), a lengthy verbal exchange between Ms. Odom and the trial court judge
ensued. During this exchange, the trial court provided Ms. Odom with numerous
opportunities to provide the requested information. Ms. Odom continued to represent
that she could not remember any information regarding her sexual partner(s), although
she did finally provide that one such partner was named “Ben.” At the end of the
discussion, the court stated:

             The Court finds Ms. Odom’s answer not credible and the Court finds
      that her failure to provide me with the name of any individual – she admits
                                             10
        she’s had relations with someone else but she refuses to provide me with a
        name of any one of those individuals.

                The Court considers that direct summary contempt of Court.

We determine that the evidence adduced during the hearing supports the findings of the
trial court of guilt beyond a reasonable doubt. See, e.g., In re Bowling, No. E2007-
00262-COA-R3-JV, 2007 WL 2780378, at *5 (Tenn. Ct. App. Sept. 25, 2007)
(concluding that the trial court transcript supported the trial court’s finding of criminal
contempt). We further determine that Ms. Odom has failed to illustrate to this Court why
the evidence is insufficient to support the verdict.

        Ms. Odom contends that there was no evidence that she was guilty of perjury.
This Court has previously stated that the “elements necessary to sustain a conviction for
the statutory crime of perjury are wholly different and distinct from those necessary to
justify imposition of a contempt citation.” Prescott v. Prescott, No. 89-297-II, 1990 WL
8626, at *6 (Tenn. Ct. App. Feb. 7, 1990). This Court further stated:

        In order for perjury to amount to contempt, there must be more than a false
        swearing. There has to be an additional element of obstruction of justice or
        interference with the processes of the court. For example, false swearing
        could occur in a deposition, in an answer to an interrogatory, in an oath to a
        deed, or in some other context which might justify a conviction for perjury,
        but which would not necessarily amount to a contempt of court.

Id.

        The hearing transcript in the case at bar, however, reveals more than a “false
swearing.” Rather, the transcript demonstrates that Ms. Odom’s conduct at the hearing
was disrespectful toward the trial court judge and that her responses were evasive and
often not forthcoming, thereby causing interference with the processes of the court.4 The
trial court did not merely find that Ms. Odom was lying; instead, the court found that she
refused to provide the information that the court had ordered her to provide.



4
 We note that during the hearing, the trial court made statements characterizing Ms. Odom’s responses as
“smart comment[s]” and her behavior as “disturbing.” As our Supreme Court has emphasized, “[u]nlike
appellate courts, trial courts are able to observe witnesses as they testify and to assess their demeanor,
which best situates trial judges to evaluate witness credibility.” Wells v. Tenn. Bd. of Regents, 9 S.W.3d
779, 783 (Tenn. 1999).

                                                   11
       In summary, the evidence supports the trial court’s determination that Ms. Odom
willfully disobeyed the directive of the court. See Tenn. Code Ann. § 29-9-102(3). This
behavior occurred in the presence of the court and thus constituted direct criminal
contempt. When determining what circumstances would be deemed exceptional and
require summary punishment, the Tennessee Court of Criminal Appeals has “considered
such factors as the reasonably expected reactions of those in the courtroom, the manner in
which the remarks are delivered, the delay in the proceedings caused by a disrespectful
outburst, and the failure to heed explicit directives of the court.” Turner, 914 S.W.2d at
957-58 (citing In re Gustafson, 619 F.2d 1354, 1359 (9th Cir. 1980), on reh’g, 650 F.2d
1017 (9th Cir. 1981)) (emphasis added). We therefore determine that the trial court did
not abuse its discretion and affirm the trial court’s summary disposition regarding Ms.
Odom’s direct criminal contempt of court.

                                        V. Attorney’s Fees

       Mr. Odom seeks an award of attorney’s fees incurred in defending against Ms.
Odom’s appeal of the trial court’s criminal contempt finding. Mr. Odom concedes that
he has been unable to present authority for awarding attorney’s fees to a party under these
factual circumstances because, as this Court has previously explained, “the purpose of
criminal contempt is to uphold the authority and power of the trial court” and because
“attorney’s fees are not within the statutory limits to criminal contempt.” See Watts v.
Watts, 519 S.W.3d 572, 585 (Tenn. Ct. App. 2016). As the Watts Court concluded:

               Absent a statute or contractual provision permitting [attorney’s fees
       in a proceeding for criminal contempt], a party is not entitled to recover
       their attorney’s fees. We find no statutory authority permitting a party to
       recover attorney’s fees incurred to prosecute a petition for criminal
       contempt and Mother does not rely on a contractual provision in seeking to
       recover her attorney’s fees in the context of the petition for criminal
       contempt.

Id. (internal citations omitted). The Watts Court specifically found that attorney’s fees
were not awardable in a criminal contempt proceeding brought pursuant to Tennessee
Code Annotated § 36-5-103(c), which allows a fee award in actions involving the
enforcement of orders regarding alimony, child support, custody, and co-parenting
schedules. Id.5

5
  We recognize that Tennessee Code Annotated § 36-5-103(c) was recently amended to specifically
provide that a prevailing party can be awarded fees “in any criminal or civil contempt action or other
proceeding to enforce, alter, change, or modify any decree of alimony, child support, or provision of a
permanent parenting plan order, or in any suit or action concerning the adjudication of the custody or
change of custody of any children . . . .” See 2018 Tenn. Pub. Acts, Ch. 905, § 1 (H.B. 2526). Inasmuch
                                                  12
       Mr. Odom also asserts that Ms. Odom’s appeal should be characterized as
frivolous, thus entitling him to an award of attorney’s fees as damages. Frivolous appeals
are governed by Tennessee Code Annotated § 27-1-122 (2017), which provides:

        When it appears to any reviewing court that the appeal from any court of
        record was frivolous or taken solely for delay, the court may, either upon
        motion of a party or of its own motion, award just damages against the
        appellant, which may include, but need not be limited to, costs, interest on
        the judgment, and expenses incurred by the appellee as a result of the
        appeal.

       Although Ms. Odom was not successful with regard to the issue she raised on
appeal, we determine, in our discretion, that her appeal was not so devoid of merit as to
warrant an award of attorney’s fees to Mr. Odom. See Eberbach v. Eberbach, 535
S.W.3d 467, 475 (Tenn. 2017) (explaining that this Court has discretion regarding
whether to award damages for a frivolous appeal); Young v. Barrow, 130 S.W.3d 59, 67
(Tenn. Ct. App. 2003) (“A frivolous appeal is one that is devoid of merit . . . or one that
has no reasonable chance of succeeding.”). The discretion to determine whether an
appeal is frivolous should be exercised “‘sparingly so as not to discourage legitimate
appeals.’” See Eberbach, 535 S.W.3d at 475 (quoting Whalum v. Marshall, 224 S.W.3d
169, 181 (Tenn. Ct. App. 2006)). We therefore deny Mr. Odom’s request for attorney’s
fees on appeal.

                                            VI. Conclusion

       For the foregoing reasons, we affirm the trial court’s judgment in all respects. We
deny Mr. Odom’s request for an award of attorney’s fees on appeal. We remand this
matter to the trial court for enforcement of the judgment and collection of costs assessed
below. Costs on appeal are taxed to the appellant, Rachel Lea Zamata Odom.



                                                          _________________________________
                                                          THOMAS R. FRIERSON, II, JUDGE




as this action was commenced prior to the effective date of the amendment, we determine that the
amended version of the statute is not applicable herein. We note also that this is not an action involving a
decree of alimony, custody, or parenting.
                                                    13